Case 1:20-cv-05504-AT Document 78 Filed 07/28/20 Page 1 of 2
           Case 1:20-cv-05504-AT Document 78 Filed 07/28/20 Page 2 of 2




and MICHAEL J. RYAN, individually and as the
Executive Director of the New York City Board of
Elections,

                               Defendants.


ANALISA TORRES, District Judge:

       Plaintiffs’ motion to compel the testimony of a representative of the United States Postal
Service (“USPS”) at the hearing scheduled for July 29, 2020, ECF No. 71, is GRANTED.

       It is ORDERED that USPS shall make available to testify at the hearing a knowledgeable
witness capable of responding to the parties’ and the Court’s questions, the subject matter of
which is described in the Court’s order at ECF No. 48.

        It is further ORDERED that Plaintiffs shall immediately provide a copy of this order to
USPS.

        SO ORDERED.

Dated: July 28, 2020
       New York, New York




                                                2
